Citation Nr: 0430826	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-10 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to a service-connected right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied the benefits sought 
on appeal.  The veteran, who had active service from 
September 1974 to June 1987, appealed that decision to BVA, 
and the case was referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA would seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  In this case, it does not appear that the veteran has 
been adequately notified of the VCAA in connection with his 
current claim.  In this regard, the record contains a letter 
dated in May 2002, which discuss these VCAA provisions, 
including the VA's duty to assist the veteran in obtaining 
evidence as well as what the evidence must show to establish 
entitlement to service connection on a secondary basis.  
However, the letter did not notify the veteran as to what 
evidence is necessary for entitlement to service connection 
on a direct basis, and the Board also notes that the veteran 
has asserted that he began having problems with his back as 
far back as 1983 while he was in service.  The Court has 
indicated that such specific notice is required to comply 
with the VCAA.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Given the guidance from the Court, this procedural 
error must be addressed prior to final appellate review.

The Board further notes that the veteran's service medical 
records appear to be incomplete.  Although the August 2002 
rating decision stated that service medical records for the 
period from September 30, 1974 to June 1, 1988 showed no 
findings regarding the claimed disability, the Board observes 
that the evidence of record only includes treatment records 
dated from December 1982 to April 1985.  As such, the claims 
file does not contain medical records dated between September 
1974 and December 1982 or between April 1985 and June 1987.  
Thus, the RO should ensure that another attempt is made to 
locate any additional service medical records and to 
associate them with the evidence of record.  

In addition, the Board observes that the veteran was most 
recently afforded a VA examination in July 2002 in connection 
with his claim for service connection for a low back 
disorder.  However, the Board finds the examiner's opinion to 
require further clarification regarding the relationship, if 
any, between the veteran's low back disorder and service-
connected right knee disorder.  In this regard, the Board 
notes that the examiner commented that he did not believe it 
was as likely as not that the veteran's low back pain was in 
anyway related to his total knee replacement.  However, he 
also stated that the gait alteration associated with the 
veteran's previous knee arthritis may have at one time flared 
up his low back pain, but that his current knee pain and gait 
abnormality was minimal with regard to this.  The United 
States Court of Appeals for Veterans Claims has held that 
when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected for that degree of aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995).  The Board notes that the 
examiner's statement does not appear to have ruled out the 
possibility that the veteran's service-connected right knee 
disorder may be aggravating the veteran's low back disorder 
even to a slight or minimal degree.  Further clarification is 
in order in this regard.  

As to the veteran's claim that his low back disorder had its 
onset in service, the Board notes that although the July 2002 
examiner indicated that he could not find such evidence in 
the claims file, he also stated that if the veteran did have 
evidence of being treated for this in his claims file that it 
is indeed the case.  As such and if additional relevant 
service medical records are added to the record pursuant to 
this remand, the examiner should be requested to review such 
records and prepare an addendum on this matter if his opinion 
requires any revision.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should consider the 
veteran's claim under the VCAA.  In 
doing so, the RO is asked to ensure 
that the notification and assistance 
requirements of the VCAA are 
satisfied, including notifying the 
veteran of the information or evidence 
necessary to substantiate his claim 
for service connection for a low back 
disorder on both a direct and 
secondary basis, and the division of 
responsibilities between the VA and 
the veteran for obtaining evidence.  
The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A. (West 2002), and any applicable 
legal precedent. 

2.  The RO should contact the 
appropriate government entity and 
request the veteran's complete service 
medical records relating to his active 
duty from September 1974 to June 1987.  
As set forth in 38 U.S.C.A. 
§5103A(b)(3) and 38 C.F.R. 
§3.159(c)(2), the RO should continue 
efforts to locate such records until 
it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would 
be futile.  The veteran should be 
notified of the RO's attempts to 
locate his service medical records 
from his active duty service, as well 
as any further action to be taken.

3.  Then, the RO should refer the 
veteran's claims folder to the July 
2002 VA examiner, or if unavailable 
to another suitably qualified VA 
examiner, for a clarifying opinion as 
to the nature and etiology of the 
veteran's low back disorder.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as 
to the following:

(a).  whether it is at least as 
likely as not that the veteran's 
current low back disorder is either 
caused by or permanently aggravated 
by the veteran's service-connected 
right knee disorder;

(b).  If it is not at least as likely 
as not that the veteran's low back 
disorder is etiologically related to 
his service-connected right knee 
disorder, then the examiner should 
indicate whether it is at least as 
likely as not that the low back 
disorder is otherwise related to the 
veteran's military service.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2003), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless he is notified. 




	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


